Rao, C. J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of bicycles, with or without tires having wheels in diameter (measured to the outer circumference of the tire) over 25 inches, weighing less than 36 pounds complete without accessories, and not designed for use with tires having a cross-sectional diameter exceeding 1% inches and that the merchandise and issues herein are similar in all material respects to those the subject of United States v. Schmidt Pritchard & Co., Mangano Cycles Co. (47 CCPA 152, C.A.D. 750), the claim of the plaintiffs was sustained.